MEMO ENDORSED
                   Abdul Hassan Law Group, PLLC
                             215-28 Hillside Avenue
                         Queens Village, New York, 11427
                                      ~~~~~
   Abdul K. Hassan, Esq.                                                         Tel: 718-740-1000
   Email: abdul@abdulhassan.com                                                 Fax: 718-740-2000
   Employment and Labor Lawyer                                          Web: www.abdulhassan.com

                                           December 20, 2019
                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
   Via ECF
                                                                                 DOC #:
                                                                                 DATE FILED: 12/23/2019
   Hon. Valerie E. Caproni, USDJ
   United States District Court, SDNY
   40 Foley Square, Courtroom 443
   New York, NY 10007
   Tel: 212-805-6350

                  Re: Henry v. David Z. Shoe Catalogue Inc.
                      Case #: 19-CV-08117 (VEC)(SN)
                      Request for Entry of Default

   Dear Judge Caproni:

           My firm represents plaintiff Hervan Henry (“Plaintiff”), in the above-referenced action
   and I respectfully write to request a 45-day extension of the December 23, 2019 deadline for
   Plaintiff to file a motion for a default judgment. This request is being made because the
   additional time is needed to further confer with Plaintiff, to make another attempt at resolution
   with Defendant and because of Plaintiff’s counsel work schedule.

          We thank the Court in advance for its time and consideration.

   Respectfully Submitted,
                                                             Application GRANTED. The deadline for
                                                             Plaintiff to apply for a default judgment is
   Abdul Hassan Law Group, PLLC
                                                             extended to February 6, 2020.
   _/s/ Abdul Hassan____________                             SO ORDERED.
   By: Abdul K. Hassan, Esq. (AH6510)
   Counsel for Plaintiff Hervan Henry

                                                                                               12/23/2019
                                                             HON. VALERIE CAPRONI
                                                             UNITED STATES DISTRICT JUDGE

                                                    1
